COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Matthew Brock v. The State of Texas

Appellate case numbers:      01-18-00770-CR & 01-18-00776-CR

Trial court case numbers: 1506283 & 1506284

Trial court:                 338th District Court of Harris County

        Appellant’s court-appointed counsel, Nicholas Mensch, filed a motion to withdraw
and appellate brief in each related case above on November 12, 2018, concluding that the
above-referenced appeals are frivolous. See Anders v. California, 386 U.S. 738, 744, 87
S. Ct. 1396, 1400 (1967). On November 26, 2018, appellant, acting pro se, filed a motion
for pro se access to a copy of the records to prepare responses and a motion requesting a
30-day extension of time to file his pro se Anders brief responses. See Kelly v. State, 436
S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
        Accordingly, the Court grants appellant’s motion requesting the records and orders
the district clerk, no later than 10 days from the date of this order, to provide a copy of the
clerk’s and reporter’s records to the pro se appellant. The trial court clerk shall further
certify to this Court, within 15 days of the date of this order, the date upon which delivery
of the records to the appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file pro se
Anders responses. Appellant’s pro se responses to his counsel’s Anders briefs shall be filed
within 45 days of the date of this order.


       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley_
                    Acting individually         Acting for the Court
Date: ___December 4, 2018___